 
SECOND AMENDMENT TO
 
SECURITIES PURCHASE AGREEMENT
 
This Second Amendment to Securities Purchase Agreement, dated as of July 31,
2008 (this “Agreement”), is entered into by and among Southern Sauce Company,
Inc., a Florida corporation (the “Company”), Long Sunny Limited, a British
Virgin Islands company (“Long Sunny”) and Vision Opportunity China LP, a
closed-ended investment company incorporated in Guernsey (“Vision”).
 
WITNESSETH:
 
WHEREAS, the Company, Long Sunny and Vision entered into a Securities Purchase
Agreement dated as of June 10, 2008 (the “Purchase Agreement”), and
 
WHEREAS, Section 3.25 of the Purchase Agreement did not reflect the
understanding of the parties and the parties have agreed to amend said
provisions, in the manner, and on the terms and conditions, set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:
 
1. Definitions. Capitalized terms not otherwise defined herein (including the
Recitals) shall have the meanings ascribed to them in the Purchase Agreement.
 
2. Amendment to Section 3.25 of the Purchase Agreement. Section 3.25 of the
Purchase Agreement is hereby amended and restated in its entirety as of the date
hereof to read as follows:
 
Section 3.25 Exchange Listing. The Company shall list and trade its shares of
Common Stock on the Nasdaq Capital Market or the Nasdaq Global Market or any
successor market thereto (collectively, “Nasdaq”), or the American Stock
Exchange or any successor market thereto (together with Nasdaq, each a “National
Stock Exchange”) at the earliest possible time and shall take all commercially
reasonable actions to fulfill the said requirement by no later than the date
which is eighteen months after the First Closing Date. In the event the shares
of Common Stock are not listed and trading on a National Stock Exchange by the
date which is eighteen months from the First Closing Date and Vision believes,
using reasonable judgment, that commercially reasonable actions have not been
taken to meet such requirement, the stockholder of the Company as listed on
Schedule 3.25 (the “Principal Stockholder”) shall transfer 750,000 shares of
Common Stock held by such Principal Stockholder (the “Listing Penalty Shares”)
to Vision. In the event the Principal Stockholder fails to transfer the Listing
Penalty Shares by the date which is nineteen months after the First Closing
Date, Vision may elect, at Vision’s sole discretion and upon notice to the
Company, Escrow Agent and Principal Stockholder (each as defined in the
Securities Escrow Agreement), to receive a portion of the Escrow Shares (as
defined in the Securities Escrow Agreement) in such amount as set forth in the
preceding sentence. In the event that Vision elects to receive shares of Common
Stock from the Escrow Shares pursuant to the foregoing and if the Escrow Shares
then remaining are insufficient to satisfy the Principal Stockholder’s
obligations under Sections 1.3 and 1.4 of the Securities Escrow Agreement, the
Principal Stockholder shall deliver to the Escrow Agent additional shares of
Common Stock it owns in the amounts released to Vision within five (5) days of
the release of such shares from escrow. Notwithstanding the foregoing to the
contrary, the Principal Stockholder shall not be required to transfer such
Listing Penalty Shares pursuant to this Section 3.25 if the Company has taken
commercially reasonable actions to list and trade its Common Stock on a National
Stock Exchange.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. The representations
and warranties contained in this Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms thereof.
 
4. Execution of Counterparts. This Agreement may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.
 


 
[Signature Page to Follow]
 
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment to Securities Purchase Agreement on the day and year first above
written.
 


 
SOUTHERN SAUCE COMPANY, INC.
 
By:  /s/ Wang Chen________________
Name: Wang Chen
Title: Chief Executive Officer
 


 
LONG SUNNY LIMITED
 
By:  /s/ Wang Chen________________
Name: Wang Chen
Title: Chief Executive Officer
 


 
VISION OPPORTUNITY CHINA LP
 
By:  /s/ Adam Benowitz_____________
Name: Adam Benowitz
Title: Authorized Signatory
 




 
3

--------------------------------------------------------------------------------

 